Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover on account of damages to the claimant’s truck sustained on Oct. 2nd, 1929, when the truck slid off a certain turn table used by the State in the construction of the west wall of the Illinois Waterway construction program. The damages asked by claimant is in the sum of Three Thousand ($3,000.00) Dollars. The Attorney General comes in person and consents that claimant be awarded the sum of Twelve Hundred ($1,200.00) Dollars.' Therefore the court recommends that the sum of Twelve Hundred ($1,200.00) Dollars be awarded said claimant.